IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46249

STATE OF IDAHO,                                )
                                               )    Filed: May 20, 2019
       Plaintiff-Respondent,                   )
                                               )    Karel A. Lehrman, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
ABEL SANTIESTEBAN DUARTE,                      )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel Hoagland, District Judge.

       Judgment of conviction and concurrent unified sentences of eight years with one
       and one-half-year determinate term for grand theft and three years with one and
       one-half-year determinate term for criminal possession of a financial transaction
       card, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        Before HUSKEY, Judge; LORELLO, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Abel Santiesteban Duarte pled guilty to one count of grand theft, Idaho Code §§ 18-
2403(1), 18-2407(1)(b), 18-2409, and one count of criminal possession of a financial transaction
card, I.C. §§ 18-3125, 18-3128. The district court imposed a unified eight-year sentence with
one and one-half years determinate for grand theft and a concurrent unified sentence of three
years with one and one-half years determinate for criminal possession of a financial transaction
card. Duarte appeals, contending that his sentences are excessive.


                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Duarte’s judgment of conviction and sentences are affirmed.




                                                   2